Hartwell, J.:
By reading over the record referred to in the above statement, the facts appear, which the statement should have set forth, that King died April 1, 1863, and by his will, duly, admitted to probate, appointed Molteno executor of his estate, and guardian of his infant daughter. The age of the daughter appears in no part of the records. Jt is to be inferred, that Molteno, having accepted this trust, as the record shows, held it until his death, a period of nearly six years. By the terms of the codicil, the widow and daughter are to have the interest on the property until the daughter is of age, and Molteno, if he himself use the money bequeathed, is to have ten per cent, thereof for his trouble.
If, by his own fault, the executor failed to fulfill his trust, no compensation for his services could be allowed, but when the completion of his trust becomes impossible by the act of God, he is entitled to a quantum meruit for services rendered.
The defendant informs the Court that he asks no decision upon the amount to be allowed, unless the said sum of *180$1,500, assumed to be the entire percentage named in the codicil, be allowed.
Honolulu, November 17th, 1869.
The entire percentage can not be allowed, and the said sum of $1,500 is to be refunded to the King estate.
Let judgment be entered up accordingly.